UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

- - - - - - - - - - - - - - - - - - x
                                    :

UNITED STATES OF AMERICA             :   ORDER

                                     :   S2 19 Cr. 651 (LTS)
       -v-
                                    :
GEORGE CACERAS ORTMEIER,
     a/k/a “Marin Catalin Ciovica,” :

                       Defendant.   :
- - - - - - - - - - - - - - - - - - X


     Upon the application of the United States, by the United

States Attorney for the Southern District of New York, Audrey

Strauss, by Assistant United States Attorney Samuel P. Rothschild;

     It is found that the Superseding Indictment in the above-

captioned action, S2 19 Cr. 651 (the “Indictment”), is currently

sealed and the United States Attorney’s Office has applied to have

that Indictment unsealed, it is therefore
     ORDERED that the Indictment, S2 19 Cr. 651, in the above-

captioned action be unsealed and remain unsealed pending further

order of the Court.

Dated:    New York, New York
          April 30
                __, 2021


                               ___________________________________
                               THE HONORABLE GABRIEL W. GORENSTEIN
                               UNITED STATES MAGISTRATE JUDGE




                                 2
